By the Court:

Jones, J.
There is no error in the charge of the judge. The paper of September 3, 1867, does contain some evidence of a dissolution on that day. That is all that the judge charged. There was sufficient conflict of evidence on the question as to whether a dissolution took place on the 3d of September, or not until the 5th of December, to carry the case to the jury. The judge, very fairly, left that disputed question of fact to the jury; and there is no ground for disturbing this verdict.
Judgment affirmed, with costs.